Citation Nr: 0916713	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  06-19 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the VA RO in Philadelphia, Pennsylvania, which confirmed 
and continued a 30 percent evaluation for PTSD, effective 
from June 17, 1992, and denied entitlement to TDIU.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran's PTSD has been productive of objective 
symptomatology including sleep disturbance, flashbacks, 
exaggerated startle response, depression, feelings of 
detachment from others, poor concentration, verbal 
stuttering, hypervigilance, and panic attacks; however, there 
are no deficiencies in most areas, or near continuous panic 
and/or depression, spatial disorientation, or evidence of 
suicidal ideation or obsessional rituals which interfere with 
routine activities.  

3.  The Veteran's service-connected disorders, in 
combination, do not render the Veteran unable to secure or 
follow a substantially gainful occupation consistent with his 
education and occupational background.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 50 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2008).  

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in a letter dated in June 2005, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claims, including the claim for 
TDIU, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the Board notes that an 
April 2006 statement of the case (SOC), issued in May 2006, 
specifically addressed all aspects of the notice requirements 
of Vazquez-Flores, and provided the diagnostic code criteria 
for rating mental disorders, as well as examples of the type 
of types of medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  The 
claim was last adjudicated via a supplemental SOC in July 
2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's VA treatment records and VA examination reports.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  In 
this regard, the Board notes that an October 2006 VA Form 
646, Statement of Accredited Representative in Appealed Case, 
which includes a section on the specific diagnostic code and 
legal criteria used for rating mental disorders, shows that 
the Veteran and his representative are aware of the rating 
criteria and examples of types of medical and lay evidence 
that the are relevant to establishing entitlement to 
increased compensation.  For all of these reasons, the Board 
finds that any initial notice errors with regard to Vazquez-
Flores are not prejudicial, inasmuch as they did not affect 
the "essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  


II.  General Legal Criteria 

A.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


B.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

Application of Table I of the Combined Ratings Table requires 
using results from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.  
38 C.F.R. § 4.25 (2008).  To use table I, the disabilities 
will first be arranged in the exact order of their severity, 
beginning with the greatest disability and then combined with 
use of table I as hereinafter indicated.  38 C.F.R. § 4.25 
(a) (2008).  Except as otherwise provided in this schedule, 
the disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any.  All disabilities are then to be combined 
as described in paragraph (a) of the section.  The conversion 
to the nearest degree divisible by 10 will be done only once 
per rating decision, will follow the combining of all 
disabilities, and will be the last procedure in determining 
the combined degree of disability.  38 C.F.R. § 4.25 (b) 
(2008).  

In determining whether the veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  A claim for a TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  A TDIU claim is an alternate way to obtain a 
total disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  


III.  Specific Legal Criteria-Rating Mental Disorders

The Veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2008).  



A.  PTSD

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships;  

30 %	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often( chronic impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130, DC 9411, 9440 (2008).


B.  Global Assessment of Functioning (GAF) 

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2008).  


IV.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


V.  Legal Analysis

A.  Increased rating for PTSD

By way of procedural background, in a December 1970 rating 
decision, issued in January 1971, the RO granted service 
connection for psychophysiological reaction in a person with 
passive-dependent personality, claimed as headaches and 
deafness, and a 10 percent evaluation was assigned, effective 
from March 29, 1969.  In a rating decision of the VA RO in 
New York, New York, dated in December 1992 and issued in 
March 1993, the RO recharacterized the issue as PTSD and 
increased the evaluation to 30 percent, effective from June 
17, 1992.  The Veteran filed his current claim for an 
increased rating on November 30, 2004.  He contends that his 
psychiatric disorder warrants an increased rating due to 
symptoms that include sleep disturbance, chronic anxiety 
attacks, inability to obtain or sustain employment, 
nightmares, flashbacks, feelings of impatience and 
irritability, and chronic depression.  

In the instant case, the Board finds that the Veteran meets 
the criteria for a 50 percent disability rating under DC 
9411.  In conjunction with the current appeal, during a VA 
PTSD examination dated in June 2005, the Veteran described 
his mood as typically melancholy and sad since Vietnam, but 
denied being moody, emotionally labile, suicidal, homicidal, 
brooding, or compulsive, and described his temper as "easy 
going."  Notably, he did endorse symptoms of occasional 
anxiety attacks when at work, a medium energy level, self 
esteem of a 5 on a scale from 1 to 10, chronic dysphoria with 
feelings of hopelessness and helplessness, and interrupted 
sleep.  The examiner noted no history of psychiatric 
treatment, hospitalization, or prescribed medication, and 
observed that the Veteran was polite, cooperative, friendly, 
open, honest, and displayed good grooming and hygiene, and 
appeared younger than his stated age.  Mental examination 
results revealed that the Veteran was alert and oriented 
times 4, did not display any obvious deficits in thinking or 
memory, had a slight stutter, but was otherwise easy to 
understand, and had logical and focused speech at all times.  
Significantly, when asked to describe his military 
experience, the Veteran spontaneously wept, and reported 
vivid flashbacks during a fireworks display before a football 
game.  He noted hobbies of golfing and coin collecting.  The 
examiner opined that judging from a review of the records, as 
well as the current interview, the Veteran clearly met the 
criteria for a diagnosis of PTSD, chronic, severe, and noted 
that the Veteran had very significant symptoms of PTSD that 
clearly impaired his functioning.  Overall, however, the 
examiner found that the Veteran's PTSD appeared to only 
moderately impair his function, with a reported history of 
sleep disturbance, depressed mood, and anxiety, due to good 
coping mechanisms.  The Veteran was diagnosed with PTSD, 
chronic, severe, and a GAF score of 58 was assigned.  

The Board recognizes that VA treatment records, dated from 
May to July 2006, indicate that the Veteran underwent 
psychotherapy with a VA psychologist.  A VA Vietnam Veterans 
Readjustment Program evaluation conducted in July 2006 shows 
the Veteran reported symptoms of distressing and intrusive 
recollection of traumatic experiences, dreams of traumatic 
war experiences, flashbacks, increased emotionality, feelings 
of detachment from others, exaggerated startle response, 
sleep disturbance, persistent irritability, concentration 
difficulties, hypervigilance and feelings of being on guard 
in anticipation of imminent danger, and depression.  He 
denied any legal problems, problems with alcohol or substance 
abuse, and any interest in prescription antidepressants.  The 
psychologist made note of the Veteran's extensive combat and 
trauma experience, including enduring a number of combat 
assaults as well as frequent mortar and rocket attacks.  In 
fact, the Veteran was the recipient of, among other awards, 
citations and medals, the Bronze Star for Valor, Combat 
Infantryman's Badge, and three Purple Hearts.  The Veteran 
reported frequent bouts of feeling edgy and irritable, 
especially when things do not go as planned, and strived to 
keep his household and surroundings as orderly as possible, 
and endured conflicted feelings and nightmares when things do 
not go as planned or desired.  The psychologist noted that 
the Veteran retired from a job at the phone company, and more 
recently was a delivery person for a local car dealership.  
Behavioral observation findings reflect that the Veteran 
appeared to be his stated age, was cooperative, oriented to 
person, place, and time, and showed no signs of 
hallucinations, delusions, looseness of associations, or 
flight of ideas.  Significantly, the Veteran's mood was 
depressed and his affect was congruent, as he became tearful 
in sessions.  He denied current suicidal or homicidal 
ideation; however, he acknowledged passive thoughts about 
death, noting that he endured significant intrapsychic pain 
associated with depression that he wishes would end.  The 
Veteran received a series of psychological evaluations, to 
include, the Mississippi Scale for Combat-Related Stress, the 
Keane PTSD Subscale of the MMPI-2, the Dissociative 
Experiences Scale, and the Beck Depression Inventory.  Test 
results indicated a significant level of distress at the time 
of the interview, as well as ongoing struggles with 
depression and an evaluation for dysthymic depression.  The 
Veteran was diagnosed with chronic PTSD, dysthymic disorder, 
and obsessive compulsive personality features, and was 
assigned a GAF score of 60.  The psychologist opined that 
psychological tests and structured clinical interview did 
reveal a chronic and persistent pattern of significant 
distress that mildly impacts on the Veteran's ability to 
conduct normal daily activities but, at the same time, 
contributes to significant intrapsychic pain and depression.  
The psychologist recommended that the Veteran undergo a 
psychiatric consultation to consider psychotropic 
medications.  

After assessing the totality of the evidence, and taking into 
consideration the additional impairment from this disability 
as reflected by the subjective reports of experiencing 
constant and chronic anxiety, depression, persistent 
irritability, and increased emotionality, GAF scores ranged 
from 58 to 60, which reflect more moderate symptoms, and 
clinical findings reflective of chronic, severe PTSD that 
contributes to significant intrapsychic pain and depression, 
the Board finds that, such symptoms more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity.  For these reasons, the Board finds that 
the criteria for a 50 percent rating for service-connected 
PTSD are met.  38 C.F.R. § 4.130, DC 9411 and 9440.  

Based on the above evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted 
for any period of increased rating claim.  As noted above, a 
rating of 70 percent requires occupational and social 
impairment with deficiencies in most areas.  VA treatment 
records and examinations show no suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or difficulty in adapting to 
stressful circumstances for any period of the claim.  Thus, 
for all the foregoing reasons, the Board finds that a 50 
percent, but no higher, rating for PTSD, is warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's PTSD 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated any periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  


B.  TDIU

The Veteran filed his claim for TDIU on November 30, 2004.  
He contends that pain from his war wounds to the legs and 
back has rendered him unemployable.  

In this case, the Veteran's service-connected disabilities 
include bilateral hearing loss (30 percent disabling), 
residuals, shell fragment wound of the left shoulder (10 
percent disabling), residuals, shell fragment wound of the 
right thigh (10 percent disabling), scar of the left eye, 
tender (10 percent disabling), and residuals, shell fragment 
wound of the neck and left cheek and migraine headaches 
(noncompensable).  In consideration of the granted increased 
rating in this decision, the Veteran's PTSD (50 percent 
disabling) results in a combined disability evaluation of 80 
percent.   See 38 C.F.R. §§ 4.16(a), 4.25.  This evaluation 
meets the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether these disabilities, in and of 
themselves, preclude the Veteran from securing or following a 
substantially gainful occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  In his VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, received in November 2004, the Veteran 
provides an employment history of working as a cable locator 
for a telephone company from May 1966 to June 2002, and of 
working as a driver for a dealership from October 2002 to the 
present.  VA examination reports, dated in February 1993 and 
April 1995, indicate that the Veteran missed 1 to 2 days of 
work during the previous year due to his non-compensable 
migraine disorder, and 3 to 5 days of work during the 
pervious year due to his shoulder wound.  During his June 
2005 VA examination, the Veteran reported retiring from the 
New York State Telephone company after 36 years of 
employment, and that he currently works part-time as a driver 
for a car dealership.  Most recently, in July 2006, a VA 
psychologist noted that the Veteran had been successful in 
maintaining long-term work and relations, and that he is 
currently drives for a local dealership on a part-time basis 
after retiring from the phone company after 36 years of 
employment.  

The Board has reviewed the evidence of record in this case 
and finds that this evidence does not support the Veteran's 
contention that his service-connected disabilities, in and of 
themselves, are of such severity as to preclude him from 
participation in all forms of substantially gainful 
employment.  The Veteran has repeatedly attested to retiring 
from his position at the phone company after approximately 35 
years of working there.  Further, while recognizing that that 
marginal employment is not considered to be substantially 
gainful employment, the Board notes that the Veteran, post-
retirement, works apparently by choice as a part-time driver 
for a local dealership.  See 38 C.F.R. § 4.16(a) (2008).  

Based on the foregoing, it is the Board's determination that 
preponderance of the evidence does not show that the Veteran 
is unable to secure and follow a substantially gainful 
occupation due to his service-connected disabilities, and as 
such the Veteran's case is not eligible for consideration 
under 38 C.F.R. § 4.16(b).  Therefore, submission of the 
Veteran's claim for consideration on an extra-schedular basis 
is not in order.  


ORDER

An increased disability rating of 50 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  

Entitlement to a TDIU is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


